Citation Nr: 0929436	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
chronic, with degenerative changes at L5-S1, currently rated 
as 40 percent disabling from June 1, 2005, to include the 
issue of entitlement to an initial rating in excess of 20 
percent for the period from March 31, 2003, to February 6, 
2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO decision, which 
granted a claim for service connection for a lumbosacral 
strain, chronic, with degenerative changes at L5-S1, and 
assigned an evaluation of 20 percent, effective March 31, 
2003.  The Board notes that, since this rating decision was 
issued, the Veteran has been assigned an evaluation of 100 
percent for the period from February 7, 2005 to May 31, 2005, 
and an evaluation of 40 percent for the period from June 1, 
2005 to the present, for this service-connected disability.  
The Board also notes that this issue was remanded in June 
2007 and again in June 2008.  Regrettably, this issue must be 
remanded once more. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-
connected lumbosacral strain, chronic, with degenerative 
changes at L5-S1.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.  

The Board notes that this issue was remanded in June 2007, in 
order to afford the Veteran a VA examination.  The claims 
folder reflects that a neurological disorder examination was 
scheduled for July 18, 2007, and a spine examination was 
scheduled for August 23, 2007.  While the claims folder 
contains a copy of the August 2007 VA examination report, 
there is no indication of record that the July 2007 VA 
examination was ever conducted.

In a May 2008 Appellant's Post-Remand Brief, the Veteran's 
representative requested that an attempt be made to locate 
any possible July 2007 VA examination report, and associate 
that record with the claims folder.  The representative 
pointed to a specific entry in the August 2007 VA examination 
report, "SEE NOTE FOR NEUROLOGICAL DISORDER REF # 191446," 
as evidence that such an examination was, in fact, conducted.

As such, in June 2008, the Board remanded this issue, 
directing the RO to "[o]btain any available report of any VA 
examination possibly conducted in July 2007, to include a VA 
neurological disorder examination on July 18, 2007."  The 
Board further directed in this June 2008 remand that, if no 
examination report could be located, such should be indicated 
in the claims folder.   

In accordance with the Board's instructions, the AMC sent a 
request to the appropriate VA Medical Center (VAMC) asking 
for the reports of all examinations conducted in July 2007, 
to include a VA neurological examination dated July 18, 2007.  
The AMC instructed that, if such records are not available, a 
negative reply should be sent.

Thereafter, the VAMC sent several medical records, including 
a copy of a July 12, 2007, pain medicine note, as well as the 
VA spine examination dated in August 2007, which was already 
of record.  The records received did not include a July 18, 
2007, VA neurological examination, nor did the VAMC 
specifically indicate that such an examination did not occur. 

Thereafter, the AMC readjudicated the claim, and returned the 
file to the Board.  In a Post-Remand Brief dated in July 
2009, the Veteran's representative argued that the AMC failed 
to fully comply with the Board's remand instructions because 
there remained no affirmative evidence that the July 2009 
examination report does not exist.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Furthermore, VA is under a duty to make as many 
requests as are necessary to obtain records in the custody of 
a Federal department or agency, unless those records are 
shown to be unavailable.  38 C.F.R. § 3.159(c)(2) (2008). 

As noted, the record reflects that the Veteran received 
letters asking for him to report for a VA compensation and 
pension examination with Dr. K. on July 18, 2007, as well as 
a VA examination with Dr. A. on August 23, 2007.  Only an 
August 23, 2007, VA examination is of record, and the 
Veteran's representative has expressed his belief that the 
other examination did occur.  

Therefore, in light of the fact that it was expressly 
requested that, if the facility is unable to obtain the July 
18, 2007 VA examination report, it should so indicate that no 
such examination could be located, and the response provided 
contained no such examination report nor did it specifically 
indicate that this examination could not be located or did 
not exist, the Board unfortunately agrees with the Veteran's 
representative, and finds that the remand directives have not 
been substantially complied with.  Consequently, a new remand 
is required to comply with the holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.	Request the report of a VA neurological 
disorder examination on July 18, 2007.  
If no examination report is available, 
a negative response should be included 
in the claims folder.   

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the April 2009 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


